Exhibit 10.1

RECEIVABLES SALE AGREEMENT

DATED AS OF OCTOBER 31, 2007

BETWEEN

BECKMAN COULTER, INC.,

as Originator

AND

BECKMAN COULTER FINANCE COMPANY, LLC,

as Buyer



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I    AMOUNTS AND TERMS OF THE PURCHASE   

Section 1.1.

  

Purchase of Receivables

   1

Section 1.2.

  

Payment for the Receivables

   2

Section 1.3.

  

Purchase Price Credit Adjustments

   4

Section 1.4.

  

Payments and Computations, Etc

   4

Section 1.5.

  

Transfer of Records

   4

Section 1.6.

  

Characterization

   5 ARTICLE II    REPRESENTATIONS AND WARRANTIES   

Section 2.1.

  

Representations and Warranties of Buyer

   6

Section 2.2.

  

Representations and Warranties of Originator

   7 ARTICLE III    CONDITIONS OF PURCHASE   

Section 3.1.

  

Conditions Precedent to Purchase

   10

Section 3.2.

  

Conditions Precedent to Subsequent Payments

   10 ARTICLE IV    COVENANTS   

Section 4.1.

  

Affirmative Covenants of Originator

   10

Section 4.2.

  

Negative Covenants of Originator

   14 ARTICLE V    TERMINATION EVENTS   

Section 5.1.

  

Termination Events

   16

Section 5.2.

  

Remedies

   17 ARTICLE VI    INDEMNIFICATION   

Section 6.1.

  

Indemnities by Originator

   17

Section 6.2.

  

Other Costs and Expenses

   19 ARTICLE VII    MISCELLANEOUS   

Section 7.1.

  

Waivers and Amendments

   19

Section 7.2.

  

Notices

   19

Section 7.3.

  

Protection of Ownership Interests of Buyer

   20

Section 7.4.

  

Confidentiality

   20

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 7.5.

  

Bankruptcy Petition

   21

Section 7.6.

  

CHOICE OF LAW

   21

Section 7.7.

  

CONSENT TO JURISDICTION

   21

Section 7.8.

  

WAIVER OF JURY TRIAL

   21

Section 7.9.

  

Integration; Binding Effect; Survival of Terms

   21

Section 7.10.

  

Counterparts; Severability; Section References

   22

Exhibits and Schedules

 

Exhibit I

  

Definitions

Exhibit II

  

Form of Compliance Certificate

Exhibit III

  

Form of Subordinated Note

Schedule A

  

Chief Executive Office; Places of Business; Locations of Records; Federal
Employer Identification Number(s); Other Names

Schedule B

  

Lock-Boxes; Collection Accounts; Collection Banks

Schedule C

  

List of Documents to Be Delivered to Buyer Prior to the Purchase (Closing List)

Schedule D

  

Credit and Collection Policy

 

ii



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT, dated as of October 31, 2007, is by and between
Beckman Coulter, Inc., a Delaware corporation (“Originator”), and Beckman
Coulter Finance Company, LLC, a Delaware limited liability company (“Buyer”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Originator, all of Originator’s right, title and interest in and to such
Receivables, together with the Related Security and Collections with respect
thereto.

Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from Originator to Buyer, providing Buyer with the full
benefits of ownership of the Receivables, and Originator and Buyer do not intend
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to Originator.

Following the purchase of Receivables from Originator, Buyer will sell undivided
interests therein and in the associated Related Security and Collections
pursuant to that certain Receivables Purchase Agreement dated as of the date
hereof (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Purchase Agreement”) among Buyer,
Originator, as Servicer, Park Avenue Receivables Company LLC (“PARCO”), the
financial institutions from time to time party thereto as “Financial
Institutions” (PARCO and its successors and assigns, together with the Financial
Institutions, the “Purchasers”) and JPMorgan Chase Bank, N.A., as administrative
agent for the Purchasers thereunder or any successor agent appointed pursuant to
the terms of the Purchase Agreement (the “Administrative Agent”).

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

Section 1.1. Purchase of Receivables.

(a) Subject to the terms and conditions hereof, Originator agrees to sell,
assign, transfer, set-over, contribute and otherwise convey to Buyer, without
recourse (except to the extent expressly provided herein), and Buyer agrees to
purchase or acquire from Originator, all of Originator’s right, title and
interest in and to all Receivables existing as of the close of business on the
Business Day immediately prior to the Initial Funding Date and all Receivables
thereafter arising through and including the Termination Date, together, in each
case, with all Related Security relating thereto and all Collections thereon
(collectively, the “Purchased Assets”).

(b) Effective on the Initial Funding Date, in consideration for the Purchase
Price and upon the terms and subject to the conditions set forth herein,
Originator does hereby sell, assign, transfer, set-over and otherwise convey to
Buyer, without recourse (except to the extent expressly provided herein), and
Buyer does hereby purchase from Originator, all of Originator’s right, title and
interest in and to the Purchased Assets; provided, however, that in no event
shall Buyer be obligated to purchase, or Originator be obligated to sell, any
Receivable arising after the Termination Date. In accordance with the preceding
sentence, on the Initial Funding Date, Buyer shall acquire all of Originator’s
right, title and interest in and to all Receivables existing as of the close of
business on the Business Day immediately prior to the Initial Funding Date and
thereafter arising, together with all Related Security relating thereto

 

1



--------------------------------------------------------------------------------

and all Collections thereof and on each Business Day thereafter through and
including the Termination Date, Buyer shall acquire all of Originator’s right,
title and interest in and to all Receivables which were not previously purchased
by Buyer hereunder upon the creation of such Receivables (together with all
Related Security relating thereto and all Collections thereof); provided, that
Buyer shall be obligated to pay the Purchase Price therefor in accordance with
Section 1.2. In connection with the consummation of the Purchase hereunder,
Buyer may request that Originator deliver, and Originator shall deliver, such
approvals, opinions, information, reports or documents as Buyer may reasonably
request.

(c) It is the intention of the parties hereto that the Purchase of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC), which sale is absolute and irrevocable and provides Buyer
with the full benefits of ownership of the Receivables. Except for the Purchase
Price Credits owed pursuant to Section 1.3, the sale of Receivables hereunder is
made without recourse to Originator; provided, however, that (i) Originator
shall be liable to Buyer for all representations, warranties and covenants made
by Originator pursuant to the terms of the Transaction Documents to which
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of Originator. In view of the intention of the parties hereto that
the Purchase of Receivables made hereunder shall constitute a sale of such
Receivables rather than a loan secured thereby, Originator agrees that it will,
on or prior to the Initial Funding Date and in accordance with
Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer and to the Administrative Agent
(as Buyer’s assignee), evidencing that Buyer has purchased such Receivables as
provided in this Agreement and to note in its financial statements that its
Receivables have been sold to Buyer. Upon the request of Buyer or the
Administrative Agent (as Buyer’s assignee), Originator will file such financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate to perfect
and maintain the perfection of Buyer’s ownership interest in the Receivables and
the Related Security and Collections with respect thereto, or as Buyer or the
Administrative Agent (as Buyer’s assignee) may reasonably request.

Section 1.2. Payment for the Receivables.

(a) The Purchase Price for the Receivables in existence on the close of business
on the Business Day immediately preceding the Initial Funding Date shall be
payable in full by Buyer to Originator on the Initial Funding Date, and shall be
paid to Originator in the following manner:

(i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement, or alternatively by
conveyance of all or a portion of the Receivables to Buyer as capital
contributions in respect of its membership interest, and

(ii) the balance, by delivery of the proceeds of a subordinated revolving loan
from Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the
lower of (A) the remaining unpaid portion of such Purchase Price or (B) 15.0% of
such Purchase Price; provided that Originator will make a Subordinated Loan to
Buyer only if the aggregate principal amount of the Subordinated Loan then
outstanding would not render Buyer’s Net Worth less than the Required Capital
Amount. Originator is hereby authorized by Buyer to endorse on the schedule
attached to the Subordinated Note an appropriate notation evidencing the date
and amount of each advance thereunder, as well as the date of each payment with
respect thereto, provided that the failure to make such notation shall not
affect any obligation of Buyer thereunder.

 

2



--------------------------------------------------------------------------------

The Purchase Price for each Receivable arising after the Initial Funding Date
shall be due and owing in full by Buyer to Originator or its designee on the
date such Receivable comes into existence (except that Buyer may, with respect
to any such Purchase Price, offset against such Purchase Price any amounts owed
by Originator to Buyer hereunder and which have become due but remain unpaid)
and shall be paid to Originator in the manner provided in the following
paragraphs (b), (c) and (d).

(b) With respect to any Receivables coming into existence after the Initial
Funding Date, Buyer shall pay the Purchase Price therefor in accordance with
Section 1.2(d) and in the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Administrative Agent for the benefit of the Purchasers under the Purchase
Agreement or other cash on hand;

second, by delivery of the proceeds of a Subordinated Loan, provided that the
making of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.2(a)(ii); and

third, unless Originator has declared the Termination Date to have occurred
pursuant to Section 5.2, by accepting a contribution to its capital pursuant to
the Limited Liability Company Agreement in an amount equal to the remaining
unpaid balance of such Purchase Price.

Subject to the limitations set forth in Section 1.2(a)(ii), Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of the Subordinated
Note and shall be payable solely from funds which Buyer is not required under
the Purchase Agreement to set aside for the benefit of, or otherwise pay over
to, the Purchasers.

(c) From and after the Termination Date, Originator shall not be obligated to
(but may, at its option): (i) sell Receivables to Buyer, or (ii) contribute
Receivables to Buyer’s capital pursuant to clause third of Section 1.2(b).

(d) The Purchase Price for each Receivable coming into existence after the
Initial Funding Date shall be due and payable in full by Buyer to Originator on
the date such Receivable comes into existence. Settlement of the Purchase Price
between Buyer and Originator shall be effected on a monthly basis on Settlement
Dates with respect to all Receivables coming into existence during the same
Calculation Period. Notwithstanding the foregoing, the Buyer may at its option,
pay the Purchase Price in respect of any Receivable on any date after the date
such Receivable comes into existence or on any other Business Day prior to the
first Settlement Date after the date such Receivable came into existence from
any funds of the Buyer other than (i) funds necessary to pay accrued and unpaid
“Obligations” under the Purchase Agreement and (ii) funds necessary to be
applied pursuant to the Purchase Agreement for the Buyer to be in compliance
with Sections 2.6 and 7.2(e) of the Purchase Agreement. On each Settlement Date,
the Buyer and the Originator shall reconcile (i) the amounts owing to the
Originator hereunder with respect to all Receivables sold during the Calculation
Period then most recently ended based on the information contained in the
Settlement Report delivered by the Servicer pursuant to Article VIII of the
Purchase Agreement for the Calculation Period then most recently ended against
(ii) the payments made by the Buyer to the Originator in respect of such
Receivables during such Calculation Period.

 

3



--------------------------------------------------------------------------------

Section 1.3. Purchase Price Credit Adjustments. If on any day:

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any claims arising from warranty, short shipments,
damages and other assertions by obligors for product, service or delivery
defects (other than cash Collections on account of the Receivables),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(b) any of the representations and warranties set forth in Article II were not
true when made with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(i) in circumstances arising under Section 1.3(a) above, the amount that the
Outstanding Balance of such Receivable is so reduced or cancelled or (ii) in
circumstances arising under Section 1.3(b) above, the Outstanding Balance of
such Receivable; provided, however, notwithstanding anything herein to the
contrary, in no event shall the Buyer be entitled to any Purchase Price Credit
to the extent it results from credit related issues, the insolvency of, the
inability to pay or the bankruptcy of any Obligor or any related assets under
any Receivable in any such case occurring after the date of sale of such
Receivable hereunder. If such Purchase Price Credit exceeds the Original Balance
of the Receivables to be sold hereunder on any date of Purchase, then Originator
shall pay to the Buyer such excess amount of such Purchase Price Credit in cash
within five (5) Business Days thereafter, provided that if the Termination Date
has not occurred, Originator shall be allowed to deduct the remaining amount of
such Purchase Price Credit from any indebtedness owed to it under the
Subordinated Note.

Section 1.4. Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of
Originator designated from time to time by Originator or as otherwise directed
by Originator. In the event that any payment owed by any Person hereunder
becomes due on a day that is not a Business Day, then such payment shall be made
on the next succeeding Business Day. If any Person fails to pay any amount
hereunder when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid in full; provided, however, that such Default Fee
shall not at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.

Section 1.5. Transfer of Records.

(a) In connection with the Purchase of Receivables hereunder, Originator hereby
sells, transfers, assigns and otherwise conveys to Buyer all of Originator’s
right and title to and interest in the Records relating to all Receivables sold
hereunder to the extent necessary to enforce the rights of the Buyer with
respect to such Receivables, without the need for any further documentation in
connection with the Purchase. In connection with such transfer, Originator
hereby grants to each of Buyer, the Administrative Agent and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by Originator to account for the Receivables, to the
extent necessary to administer the Receivables, whether such software is owned
by Originator or is owned by others and used by Originator under license
agreements, if any, with respect thereto, provided that should the consent

 

4



--------------------------------------------------------------------------------

of any licensor of Originator to such grant of the license described herein be
required, Originator hereby agrees that upon the request of Buyer (or the
Administrative Agent as Buyer’s assignee), Originator will use its reasonable
efforts to obtain the consent of such third-party licensor. The license granted
hereby shall be irrevocable, and shall terminate on the date this Agreement
terminates in accordance with its terms.

(b) Originator (i) shall take such action requested by Buyer and/or the
Administrative Agent (as Buyer’s assignee), from time to time hereafter, that
may be necessary or appropriate to ensure that Buyer and its assigns under the
Purchase Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from Originator hereunder, and (ii) shall
use its reasonable efforts to ensure that Buyer, the Administrative Agent and
the Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for the
Receivables and/or to recreate such Records.

Section 1.6. Characterization.

(a) If, notwithstanding the intention of the parties expressed in
Section 1.1(b), any sale or contribution by Originator to Buyer of Receivables
hereunder shall be characterized as a secured loan and not a sale or such sale
shall for any reason be ineffective or unenforceable (any of the foregoing being
a “Recharacterization”), then this Agreement shall be deemed to constitute a
security agreement under the UCC. For this purpose and without being in
derogation of the parties’ intention that the sale of Receivables hereunder
shall constitute a true sale thereof, Originator hereby grants to Buyer a valid
and perfected security interest in all of Originator’s right, title and interest
in, to and under all Receivables now existing and hereafter arising, all
Collections, all Related Security with respect thereto, each Lock-Box and
Collection Account and all other rights and payments relating to the Receivables
and all proceeds of the foregoing, and all other assets in which Buyer has
acquired, may hereafter acquire and/or purports pursuant to the terms and
provisions of this Agreement to have acquired an interest under this Agreement
to secure all payment and performance obligations of Originator hereunder
(including (a) the obligation to remit all Collections with respect to the
Receivables to Buyer and (b) the obligation to transfer Receivables to Buyer
with a value at least equal to the Receivables, Collections thereon and the
Related Security with respect thereto) which security interest shall be prior to
all other Adverse Claims thereto. After the occurrence of a Termination Event,
Buyer and its assigns shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided to a
secured creditor after default under the UCC, which rights and remedies shall be
cumulative. In the case of any Recharacterization, each of Originator and Buyer
represents and warrants as to itself that each remittance of Collections and
other property by Originator to Buyer hereunder will have been (i) in payment of
a debt incurred by Originator in the ordinary course of business or financial
affairs of Originator and Buyer and (ii) made in the ordinary course of business
or financial affairs of Originator and Buyer.

(b) After the occurrence of a Termination Event, Buyer and its assigns shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided to a secured creditor after
default under the UCC, which rights and remedies shall be cumulative.

(c) Originator hereby authorizes Buyer (and any of its assigns), within the
meaning of Section 9-509 of any applicable enactment of the UCC, as secured
party, to file the UCC financing statements contemplated hereby.

 

5



--------------------------------------------------------------------------------

(d) Originator acknowledges (i) that Buyer, pursuant to the Purchase Agreement,
shall assign to the Administrative Agent, for the benefit of the Purchasers
under the Purchase Agreement, all of its rights, remedies, powers and privileges
under this Agreement, including in respect of all Receivables, Related Security
and Collections acquired by Buyer hereunder and (ii) that the Administrative
Agent may further assign such rights, remedies, powers and privileges to the
extent permitted in the Purchase Agreement. Originator consents to each such
assignment and agrees that the Administrative Agent, as the assignee of Buyer,
shall, subject to the terms of the Purchase Agreement, have the right to enforce
this Agreement and to exercise directly all of Buyer’s rights and remedies under
this Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder, and, in any
case, without regard to whether specific reference is made to Buyer’s assigns in
the provisions of this Agreement which set forth such rights and remedies) and
Originator agrees to cooperate fully with the Administrative Agent and the
Purchasers in the exercise of such rights and remedies. Originator further
agrees to give to the Administrative Agent copies of all notices it is required
to give to Buyer hereunder.

(e) Each of Originator and Buyer represents and warrants as to itself that each
remittance of Collections by Originator to Buyer under this Agreement will have
been (i) in payment of a debt incurred by Originator in the ordinary course of
business or financial affairs of Originator and Buyer and (ii) made in the
ordinary course of business or financial affairs of Originator and Buyer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Originator (as of the Initial Funding Date and as of each
subsequent date on which any Receivable comes into existence) that:

(a) Existence and Power. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is duly qualified to do business and is in good standing as a foreign
limited liability company, and has and holds all limited liability company power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to so qualify or so hold could not
reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Buyer of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder are within its limited liability company powers and
authority and have been duly authorized by all necessary limited liability
company action on its part. This Agreement and each other Transaction Document
to which Buyer is a party has been duly executed and delivered by Buyer.

(c) No Conflict. The execution and delivery by Buyer of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate of formation and limited liability company agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, the contravention or violation of which would result in a
Material Adverse Effect, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, the contravention or
violation of which would result in a Material Adverse Effect, and do not result
in the creation or imposition of any Adverse Claim on assets of the Buyer
(except as created hereunder and under the Purchase Agreement) except, in any
case, where such contravention or violation would not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

 

6



--------------------------------------------------------------------------------

(d) Binding Effect. This Agreement and each other Transaction Document to which
Buyer is a party constitute the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

Section 2.2. Representations and Warranties of Originator. Originator hereby
represents and warrants to Buyer (as of the Initial Funding Date and as of each
subsequent date on which any Receivable comes into existence) that:

(a) Corporate Existence and Power. Originator is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by Originator of this Agreement and each other Transaction Document
to which it is a party, and the performance of its obligations hereunder and
thereunder and, Originator’s use of the proceeds of the Purchase made hereunder,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Agreement and each other
Transaction Document to which Originator is a party has been duly executed and
delivered by Originator.

(c) No Conflict. The execution and delivery by Originator of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under the Credit Agreement
or any other instrument, document or agreement in each case relating to any
material Indebtedness of Originator, (iv) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound the contravention or violation of which would result in a
Material Adverse Effect, or (v) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, the contravention or
violation of which would result in a Material Adverse Effect, and do not result
in the creation or imposition of any Adverse Claim on assets of Originator or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of Originator’s knowledge, threatened, against or affecting Originator,
or any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect. Originator is
not in default with respect to any order of any court, arbitrator or
governmental body.

 

7



--------------------------------------------------------------------------------

(f) Binding Effect. This Agreement and each other Transaction Document to which
Originator is a party constitute the legal, valid and binding obligations of
Originator enforceable against Originator in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information heretofore furnished by Originator
or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h) Use of Proceeds. No proceeds of the Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Sections 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to the Purchase hereunder, Originator shall be
the legal and beneficial owner of each Receivable and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. Each Receivable was generated by the Originator in the
ordinary course of its business and was not acquired by the Originator from any
other Person.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon the Purchase
hereunder, transfer to Buyer (and Buyer shall acquire from Originator) legal and
equitable title to, with the right to sell and encumber each Receivable existing
and hereafter arising, together with the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements
under the UCC of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables, the Related Security and the Collections.

(k) Places of Business and Location of Records. The principal places of business
and chief executive office of Originator and the offices where it keeps all
material Records (including Contracts) are located at the address(es) listed on
Schedule A or such other locations of which Buyer has been notified in
accordance with Section 4.2(a) in jurisdictions where all action required by
Section 4.2(a) has been taken and completed. Originator’s Federal Employer
Identification Number is correctly set forth on Schedule A.

(l) Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of Originator at each Collection Bank and the post office box number of
each Lock-Box, are listed on Schedule B (as such Schedule may be amended from
time to time with the consent of Buyer (or its assigns), which consent shall not
be unreasonably withheld so long as any new Collection Account shall be subject
to a Collection Account Agreement). Originator has instructed all Obligors to
pay all Collections with respect thereto directly to a Lock-Box or Collection
Account. Originator has not granted any Person, other than Buyer as contemplated
by this Agreement, dominion and control of any Lock-Box or Collection Account,
or the right to take dominion and control of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.

 

8



--------------------------------------------------------------------------------

(m) Material Adverse Effect. (i) Since December 31, 2006, no event has occurred
that would have a Material Adverse Effect of the types described in clauses
(i) and (ii) of the definition thereof.

(n) Names. In the past five (5) years, Originator has not used any corporate
names, trade names or assumed names other than (i) the name in which it has
executed this Agreement and (ii) as listed on Schedule A.

(o) Ownership of Buyer. Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Buyer, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Buyer.

(p) Not an Investment Company. Originator is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect on such Receivable or Contract or
the enforceability thereof.

(r) Compliance with Credit and Collection Policy. Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and except with respect to changes that
could not reasonably be expected to have a Material Adverse Effect, the
Originator has not made any material change to such Credit and Collection
Policy, except such material change as to which Buyer (or its assigns) has been
notified in accordance with Section 4.1(a)(vii).

(s) Payments to Originator. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price received by Originator constitutes reasonably
equivalent value in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by Originator of any Receivable
hereunder is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

9



--------------------------------------------------------------------------------

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its Purchase hereunder was an
Eligible Receivable on such date of Purchase.

(v) Accounting. The Originator will treat the transactions contemplated by this
Agreement as a true sale for all purposes.

(w) Compliance with Section 271 of Delaware General Corporation Law. For
purposes of Section 271 of the Delaware General Corporation Law, the transfers
contemplated hereunder do not and will not at any time constitute the sale,
lease or exchange of all or substantially all of the Originator’s property and
assets.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1. Conditions Precedent to Purchase. The Purchase under this Agreement
is subject to the conditions precedent that (a) Buyer shall have received on or
before the date of such purchase those documents listed on Schedule C and
(b) all of the conditions to the initial purchase under the Purchase Agreement
shall have been satisfied or waived in accordance with the terms thereof.

Section 3.2. Conditions Precedent to Subsequent Purchases. Buyer’s obligation to
purchase Receivables coming into existence after the Initial Funding Date shall
be subject to the further conditions precedent that: (a) the Facility
Termination Date shall not have occurred; and (b) Buyer (or its assigns) shall
have received such other approvals, opinions or documents as it may reasonably
request; (c) on the date on which each Receivable comes into existence, the
representations and warranties set forth in Article II are true and correct on
and as of such date as though made on and as of such date.

ARTICLE IV

COVENANTS

Section 4.1. Affirmative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
as set forth below:

(a) Financial Reporting. Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (and its assigns):

(i) Annual Reporting. Within 95 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Originator for such fiscal year certified in a
manner acceptable to Buyer (or its assigns) by KPMG LLP or such other
independent public accountants acceptable to Buyer (or its assigns).

(ii) Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited balance
sheets of Originator as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for the Originator
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of such Person.

 

10



--------------------------------------------------------------------------------

(iii) Compliance Certificate. (A) Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit II signed by Originator’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be and (B) at the time of delivery of any compliance certificate required to
be delivered under the Credit Agreement, a copy of such compliance certificate.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Originator copies of all financial statements, reports
and proxy statements so furnished.

(v) S.E.C. Filings. If applicable, promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which Originator or any of its Subsidiaries files with the Securities
and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Administrative Agent or PARCO, copies of the same. Notices or
information delivered to the Administrative Agent by the Originator pursuant to
the Purchase Agreement shall be deemed delivered by the Originator to the Buyer
hereunder.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would reasonably be expected to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Buyer’s (or its assigns’) consent thereto (which
consent shall not be unreasonably withheld).

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Originator as Buyer (or its assigns) may
from time to time reasonably request in order to protect the interests of Buyer
(and its assigns) under or as contemplated by this Agreement.

(ix) Availability of Information on S.E.C. Website. Notwithstanding the
foregoing, information required to be delivered pursuant to Sections 4.1(a)(i),
(ii), (iv) and (v) shall be deemed delivered once such information is available
at www.sec.gov and notice of posting thereto has been delivered to the Buyer and
its assigns.

 

11



--------------------------------------------------------------------------------

(b) Notices. Originator will notify Buyer (or its assigns) in writing of any of
the following promptly upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:

(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of Originator.

(ii) Judgment and Proceedings. (A) The entry of any judgment or decree against
Originator or any of its Subsidiaries if the aggregate amount of all judgments
and decrees then outstanding against the Originator and its Subsidiaries exceeds
$25,000,000 and (B) the institution of any litigation, arbitration proceeding or
governmental proceeding against the Originator if the aggregate amount of all
such claims against the Originator and its Subsidiaries exceeds $25,000,000.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the Termination Date.

(v) Defaults Under Other Agreements. The occurrence of an event of default under
any (i) indenture, (ii) loan agreement or (iii) other Indebtedness of the
Originator and its respective Subsidiaries which exceeds $25,000,000 in the
aggregate, pursuant to which Originator is a debtor or an obligor and/or the
occurrence of an “Event of Default” or “Default” under the Credit Agreement.

(vi) Amendments to Credit Agreement. Any amendment to or any waiver, restatement
or replacement of the Credit Agreement, enclosing a copy of such amendment,
waiver, restatement or replacement thereof.

(c) Compliance with Laws and Preservation of Corporate Existence. Originator
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not result in a Material
Adverse Effect. Originator will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted except where the failure to so
preserve and maintain or qualify would not result in a Material Adverse Effect.

(d) Audits. Originator will furnish to Buyer (or its assigns) from time to time
such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Originator will, from time to time during
reasonably regular business hours as requested by Buyer (or its assigns), upon
reasonable notice and at the sole cost of Originator, permit Buyer (or its
assigns) or their respective agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of Originator relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of Originator for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to Originator’s financial
condition or the Receivables and the Related Security or Originator’s
performance under any of the Transaction Documents or Originator’s performance
under the Contracts and, in each case, with any of the officers or employees of
Originator having knowledge of such matters. Unless either (i) an Amortization
Event shall have occurred and be continuing at the time any such audit is
requested by the Administrative Agent, or (ii) the audits previously conducted
at the expense of the Originator during such calendar year have not produced
audit results reasonably satisfactory to the Administrative Agent, Originator
(A) shall not be required to reimburse the Administrative Agent or any of the
Purchasers for the costs or expenses in respect of more than one audit by a
third party accounting or auditing firm engaged by the Administrative Agent
during any calendar year, or (B) shall not be required to reimburse the
Administrative Agent or any of the Purchasers for the costs or expenses of such
audit in excess of $40,000 for the initial audit, or $30,000 for any subsequent
audit.

 

12



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

(i) Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Originator will (A) on or prior to the Initial Funding Date, mark its
master data processing records and other books and records relating to the
Receivables with a legend, acceptable to Buyer (or its assigns), describing
Buyer’s ownership interests in the Receivables and further describing the
Purchaser Interests of the Administrative Agent (on behalf of the Purchasers)
under the Purchase Agreement and (B) upon the request of Buyer (or its assigns),
following the occurrence and during the continuance of an Amortization Event or
Potential Amortization Event (x) mark each Contract with a legend describing
Buyer’s ownership interests in the Receivables and further describing the
Purchaser Interests of the Administrative Agent (on behalf of the Purchasers)
and (y) deliver to Buyer (or its assigns) or the Servicer on behalf of the Buyer
a copy of all Contracts, provided that if (1) the Contract has been fully
performed or (2) the Buyer (or its assigns) or the Servicer on behalf of the
Buyer so requests following the occurrence of an Amortization Event, the
Originator shall deliver to the Buyer (or its assigns) or the Servicer on behalf
of the Buyer an original of such Contract (including, without limitation, all
multiple originals of any such Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Originator will
timely and fully (i) perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Ownership. Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, legal and equitable title to the Receivables,
the Related Security and the Collections, free and clear of any Adverse Claims
other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements under the UCC of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security (to the extent covered by Article 9 of the UCC) and Collections
and such other action to perfect, protect or more fully evidence the interest of
Buyer as Buyer (or its assigns) may reasonably request).

(h) Purchasers’ Reliance. Originator acknowledges that the Administrative Agent
and the Purchasers are entering into the transactions contemplated by the
Purchase Agreement and the other Transaction Documents in reliance upon Buyer’s
identity as a legal entity that is separate from Originator and any Affiliates
thereof. Therefore, from and after the date of execution and delivery of this
Agreement, Originator will take all reasonable steps including, without
limitation, all steps that Buyer or any assignee of Buyer may from time to time
reasonably request to maintain Buyer’s identity as a separate legal entity and
to make it manifest to third

 

13



--------------------------------------------------------------------------------

parties that Buyer is an entity with assets and liabilities distinct from those
of Originator and any Affiliates thereof and not just a division of Originator.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Originator (i) will not hold itself out to third
parties as liable for the debts of Buyer nor purport to own the Receivables and
other assets acquired by Buyer, (ii) will take all other actions necessary on
its part to ensure that Buyer is at all times in compliance with the covenants
set forth in Section 7.1(i) of the Purchase Agreement and (iii) will cause all
tax liabilities arising in connection with the transactions contemplated herein
or otherwise to be allocated between Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

(i) Collections. Originator will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account and will cause (1) all proceeds
from all Lock-Boxes to be directly deposited by a Collection Bank into a
Collection Account and (2) each Lock-Box and Collection Account to be subject at
all times to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to Receivables are remitted directly to
Originator or any Affiliate of Originator, Originator will remit (or will cause
all such payments to be remitted) directly to a Collection Bank for deposit into
a Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, Originator will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Originator will transfer exclusive ownership,
dominion and control of each Lock-Box and Collection Account to Buyer and, will
not grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to Buyer (or its assigns) as contemplated by this Agreement and the
Purchase Agreement.

(j) Taxes. Originator will file all tax returns and reports required by law to
be filed by it and promptly pay all taxes and governmental charges at any time
owing, except any such taxes which are not yet delinquent or are being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. Originator shall
pay when due any taxes payable in connection with the Receivables arising in
respect of the origination of such receivable or otherwise incurred prior to the
sale of the Receivables hereunder.

(k) Accounting. Originator will account for the transactions contemplated by
this Agreement in its financial statements in a manner that is consistent with
the parties’ characterization of such transactions as true sales as described in
Section 1.1(c).

(l) Insurance. Originator will maintain in effect, or cause to be maintained in
effect, at Originator’s own expense, such casualty and liability insurance
covering the Related Equipment as Originator shall deem appropriate in its good
faith business judgment. Originator will pay or cause to be paid, the premiums
therefor and deliver to each of the Administrative Agent and Buyer evidence
satisfactory to the Administrative Agent and Buyer of such insurance coverage.
Copies of each policy shall be furnished to the Administrative Agent, any
Purchaser and Buyer in certificated form upon the Administrative Agent’s, such
Purchaser’s or Buyer’s request. The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Originator’s
obligations hereunder.

Section 4.2. Negative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that:

(a) Name Change, Offices and Records. Originator will not change its name,
location (within the meaning of Section 9-307 of any applicable enactment of the
UCC) or corporate structure or relocate its chief executive office or any office
where material Records (including Contracts) are kept unless it shall have:
(i) given the Administrative Agent at least thirty (30) days’ (or such

 

14



--------------------------------------------------------------------------------

shorter period agreed to by the Buyer and the Administrative Agent) prior
written notice thereof and (ii) delivered to the Administrative Agent all
instruments and other documents requested by the Administrative Agent to assure
the Buyer and the Administrative Agent, for the benefit of itself and the
Purchasers, that they continue to have a first priority perfected ownership in
the Receivables, the Related Security and the Collections, including, without
limitation, if requested by Buyer or the Administrative Agent, Buyer and the
Administrative Agent shall have received, prior to such change, an opinion from
counsel qualified in the jurisdictions of the new location, in form and
substance reasonably satisfactory to Buyer and the Administrative Agent, as to
the perfection and preservation of priority of Buyer’s and the Administrative
Agent’s ownership or security interest in, the Receivables, the Related Security
and the Collections in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (and its assigns) shall have received, at least five (5) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Originator may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Lock-Box or Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Unless
otherwise consented by the Administrative Agent, Originator will not make any
change to the Credit and Collection Policy that could adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables. Except as otherwise permitted in its capacity as Servicer
pursuant to Article VIII of the Purchase Agreement, Originator will not extend,
amend or otherwise modify the terms of any Receivable or any Contract related
thereto other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
Originator will defend the right, title and interest of Buyer in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under Originator. Originator shall not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory.

(e) Accounting for Purchase. Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Originator to Buyer or in
any other respect account for or treat the transactions contemplated hereby in
any manner other than as a sale of the Receivables and the Related Security by
Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
GAAP.

 

15



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION EVENTS

Section 5.1. Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

(a) Originator shall fail (i) to make any payment or deposit required hereunder
when due and such failure continues for three (3) Business Days, or (ii) to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a)) or any other Transaction
Document to which it is a party and such failure shall continue for three
(3) consecutive Business Days after the Originator (I) obtains Knowledge of such
failure or (II) in the ordinary exercise of any such Authorized Officer’s
customary duties, reasonably should have obtained Knowledge of such failure.

(b) Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect (or, in the case of any representation, warranty, certification
or statement that is subject to a Material Adverse Effect or other materiality
qualifier, such representation, warranty, certification or statement or warranty
as stated shall prove to be incorrect) when made or deemed made.

(c) (i) Originator or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against Originator
or any of its Significant Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and in the case of any such proceeding instituted against Originator (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of thirty (30) days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
(iii) Originator or any of its Significant Subsidiaries shall take any corporate
or limited liability company action to authorize any of the actions set forth in
the foregoing clauses (i) or (ii) of this subsection (d).

(d) A Change of Control shall occur.

(e) One or more final judgments for the payment of money in an amount in excess
of $75,000,000, individually or in the aggregate, shall be entered against
Originator and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be a Termination
Event under this Section 5.1(e) to the extent that and for so long as (i) the
amount of such judgment or order is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not declined the claim made for payment of, the amount
of such judgment or order.

 

16



--------------------------------------------------------------------------------

Section 5.2. Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by Originator; provided, however, that upon
the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to Originator under
the Federal Bankruptcy Code, the Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by Buyer to Originator. The aforementioned rights and
remedies shall be in addition to all other rights and remedies of Buyer and its
assigns available under this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

Section 5.3. Cooperation With Respect to Contests of Certain Indemnified
Amounts. If the Originator determines in good faith that a reasonable basis
exists for contesting any Indemnified Amounts attributable to taxes for which
the Originator has indemnified an Indemnified Party pursuant to Section 5.1,
such Indemnified Party shall make a good faith effort to cooperate with the
Originator in challenging such Indemnified Amounts at the Originator’s expense
if so requested in writing.

ARTICLE VI

INDEMNIFICATION

Section 6.1. Indemnities by Originator. Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator hereby agrees to
indemnify (and pay upon demand to) Buyer and its assigns, officers, directors,
agents and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by Buyer of an interest in the Receivables, excluding,
however in all of the foregoing instances:

(i) Indemnified Amounts to the extent that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by the Receivables, the Related
Security, the Collection Accounts and the Collections; or

 

17



--------------------------------------------------------------------------------

(iv) any claim by any Indemnified Party against another Indemnified Party
Without limiting the generality of the foregoing indemnification, Originator
shall indemnify the Indemnified Parties for Indemnified Amounts (including,
without limitation, losses in respect of uncollectible Receivables, regardless
of whether reimbursement therefor would constitute recourse to Originator)
relating to or resulting from:

(i) any representation or warranty made by Originator (or any officers of
Originator) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Originator pursuant
hereto or thereto, which shall have been false or incorrect when made or deemed
made;

(ii) the failure by Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of the Purchase, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Termination Event described in Section 5.1(d);

(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim;

 

18



--------------------------------------------------------------------------------

(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction with respect to any Receivable, the Related Security and
Collections with respect thereto, and the proceeds of any thereof, whether at
the time of the Purchase or at any subsequent time;

(xii) any action or omission by Originator which reduces or impairs the rights
of Buyer (or any of its assigns) with respect to any Receivable or the value of
any such Receivable; and

(xiii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action.

Section 6.2. Other Costs and Expenses. Originator shall pay to Buyer on demand
any and all costs and expenses of Buyer, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents (including any amendments hereto or thereto) delivered hereunder
and in connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following the occurrence of a
Termination Event.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Waivers and Amendments.

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement or the Subordinated Note may be amended,
supplemented, modified or waived except in writing signed by Originator and
Buyer and, to the extent required under the Purchase Agreement, the
Administrative Agent and the Financial Institutions or the Required Financial
Institutions.

Section 7.2. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 7.2.

 

19



--------------------------------------------------------------------------------

Section 7.3. Protection of Ownership Interests of Buyer.

(a) Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may request, to
perfect, protect or more fully evidence the interests of Buyer in the
Receivables, the Related Security and the Collections, or to enable Buyer (or
its assigns) to exercise and enforce their rights and remedies hereunder. At any
time, Buyer (or its assigns) may, at Originator’s sole cost and expense, direct
Originator to notify the Obligors of Receivables of the ownership interests of
Buyer under this Agreement and may also direct that payments of all amounts due
or that become due under any or all Receivables be made directly to Buyer or its
designee.

(b) If Originator fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligation, and Buyer’s (or such assigns’) costs and expenses incurred
in connection therewith shall be payable by Originator as provided in
Section 6.2. Originator irrevocably authorizes Buyer (and its assigns) at any
time and from time to time in the sole discretion of Buyer (or its assigns), and
Originator hereby appoints Buyer (and its assigns) as its attorney(es)-in-fact,
to act on behalf of Originator (i) to execute on behalf of Originator as debtor
and to file financing statements and amendments thereto necessary or desirable
in Buyer’s (or its assigns’) sole discretion to perfect and to maintain the
perfection and priority of the interest of Buyer in the Receivables, the Related
Security and the Collections and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as Buyer (or its assigns)
in their sole discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of Buyer’s interests in the Receivables, the Related
Security and the Collections. This appointment is coupled with an interest and
is irrevocable.

Section 7.4. Confidentiality.

(a) Originator shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Administrative Agent and PARCO and
their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that Originator and its officers and employees may disclose such
information to Originator’s external accountants and attorneys and as required
by any applicable law or order of any judicial or administrative proceeding or
in connection with any legal or other proceeding brought to enforce its rights
or defend itself hereunder.

(b) Anything herein to the contrary notwithstanding, Originator hereby consents
to the disclosure of any nonpublic information with respect to it (i) to Buyer,
the Administrative Agent, the Financial Institutions or PARCO by each other,
(ii) by Buyer, the Administrative Agent or the Purchasers to any prospective or
actual assignee or participant of any of them or (iii) by the Administrative
Agent to any rating agency, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to PARCO or any entity organized for
the purpose of purchasing, or making loans secured by, financial assets for
which JPMorgan Chase Bank, N.A. acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing. In addition, the Purchasers and the Administrative Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law). Notwithstanding
the foregoing, if and to the extent legal counsel for Originator or Buyer shall
conclude that, in order for Originator or Buyer to be in compliance with law,
this Agreement and/or other confidential or proprietary information must be
disclosed, Originator or Buyer shall be permitted to disclose this Agreement
and/or other confidential or proprietary information, as required.

 

20



--------------------------------------------------------------------------------

Section 7.5. Bankruptcy Petition.

(a) Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior Indebtedness of PARCO, it will not institute against, or join any other
Person in instituting against, PARCO any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

(b) Originator hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
Indebtedness of Buyer, it will not institute against, or join any other Person
in instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

Section 7.6. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

Section 7.7. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.

Section 7.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

Section 7.9. Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

21



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by Originator pursuant to Article
II, (ii) the indemnification and payment provisions of Article VI, and
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.

Section 7.10. Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

BECKMAN COULTER, INC. By:   /s/ ROGER B. PLOTKIN Name:   Title:   Address:  

4300 N. Harbor Blvd., M/S B-34-D

P.O. Box 3100

Fullerton, CA 92834-3100

Facsimile: (714) 773-6840

Attention: Roger Plotkin

BECKMAN COULTER FINANCE

COMPANY, LLC

By:   /s/ ROGER B. PLOTKIN Name:   Title:   Address:   

4300 N. Harbor Blvd., M/S B-34-D

P.O. Box 3100

Fullerton, CA 92834-3100

Facsimile: (714) 773-6840

Attention: Roger Plotkin



--------------------------------------------------------------------------------

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Agreement” means the Receivables Sale Agreement, dated as of October 31, 2007,
between Originator and Buyer, as the same may be amended, restated or otherwise
modified.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the Purchase of Receivables hereunder and the final Calculation
Period shall terminate on the Termination Date.

“Consolidated” means the consolidation of accounts in accordance with GAAP.

“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Schedule D, as modified from time to time in accordance with
the Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2.0% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

“Discount Factor” initially means 9.0%. Originator and Buyer may agree from time
to time to change the Discount Factor based on changes in one or more of the
following items affecting the calculation thereof: (i) the time value of money
based upon the anticipated dates of collection of the Receivables and the cost
to Buyer of financing its investment in the Receivables during such period and
(ii) the risk of nonpayment by the Obligors; provided that any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment in respect of Receivables which came into existence during any
Calculation Period ending prior to the Calculation Period during which
Originator and Buyer agree to make such change.

“EBITDA” means, for any period, net income (or net loss) for such period plus
the sum of (i) Interest Expense for such period, (ii) income and franchise tax
expense for such period, (c) depreciation expense for such period,
(d) amortization expense for such period, and (e) extraordinary charges and
special, one-time charges for such period but only to the extent not in excess
of 20.0% of EBITDA for such period calculated without giving effect to this
clause (e), in each case determined in accordance with GAAP.

 

Exh. I-1



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended and any successor statute thereto.

“Initial Funding Date” means the date of the initial Incremental Purchase under
the Purchase Agreement.

“Knowledge” means in relation to the Originator, actual knowledge by any
Authorized Officer, Secretary, General Counsel, or any other senior officer in a
department or unit of the Originator that has responsibility for administering,
monitoring or directing the performance by the Originator of its obligations
under this Agreement.

“Limited Liability Company Agreement” means that that certain limited liability
company agreement establishing Beckman Coulter Finance Company, LLC dated as of
October 31, 2007.

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the financial condition or operations of such Person and its
Subsidiaries, (ii) the ability of such Person to perform its obligations under
the Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of the Agreement or any other Transaction Document,
(iv) Originator’s, Buyer’s, the Administrative Agent’s or any Purchaser’s
interest in the Receivables generally or in any material portion of the
Receivables, the Related Security or Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.

“Originator” has the meaning set forth in the preamble to the Agreement.

“PARCO” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Purchase” means the purchase or contribution under the Agreement by Buyer from
Originator of the Receivables, the Related Security and the Collections related
thereto, together with all related rights in connection therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchased Assets” has the meaning set forth in Section 1.1(a) of the Agreement.

“Purchase Price” means, with respect to any Purchase on any date, the aggregate
price to be paid by Buyer to Originator for such Purchase in accordance with
Section 1.2 of the Agreement for the Receivables, Collections and Related
Security being sold to Buyer on such date, which price shall equal (i) the
product of (x) the Original Balance of such Receivables, multiplied by (y) one
minus the Discount Factor then in effect, minus (ii) any Purchase Price Credits
to be credited against the Purchase Price otherwise payable in accordance with
Section 1.3 of the Agreement.

 

Exh. I-2



--------------------------------------------------------------------------------

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Purchaser” means PARCO or a Financial Institution, as applicable.

“Receivable” means the indebtedness and other obligations owed to Originator (at
the time it arises and before giving effect to any transfer or conveyance under
the Agreement) or Buyer (after giving effect to the transfers hereunder) whether
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of inventory and the rendering of services
by Originator and includes, without limitation, the obligation to pay any
Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Originator treats such indebtedness,
rights or obligations as a separate payment obligation.

“Related Security” means, with respect to any Receivable:

 

  (i) all of Originator’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale, financing or
lease of which by Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

 

  (ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

  (iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

 

  (iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

  (v) all Records related to such Receivable,

 

  (vi) all of Originator’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable, and

 

  (vii) all proceeds of any of the foregoing.

“Required Capital Amount” means, at any time, an amount equal to 10.0% of the
Outstanding Balance at such time of all Receivables that shall have been
acquired by the Buyer hereunder.

 

Exh. I-3



--------------------------------------------------------------------------------

“Significant Subsidiary” means each Subsidiary of the Originator now existing or
hereafter acquired or formed, and each successor thereto, which accounts for
more than 5.0% of (i) the Consolidated gross revenues of the Originator and its
Subsidiaries, (ii) Consolidated EBITDA of the Originator and its Subsidiaries or
(iii) the Consolidated assets of the Originator and its Subsidiaries, in each
case, as of the last day of the most recently completed fiscal quarter of the
Originator with respect to which, pursuant to clauses (i) or (ii) of
Section 4.1(a), financial statements have been, or are required to have been,
delivered by the Originator.

“Subordinated Loan” has the meaning set forth in Section 1.2(a) of the
Agreement.

“Subordinated Note” means a promissory note in substantially the form of Exhibit
III hereto as more fully described in Section 1.2 of the Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Termination Date” means the earliest to occur of (i) the Liquidity Termination
Date, (ii) the Facility Termination Date, (iii) the occurrence of a Termination
Event set forth in Section 5.1, and (iv) the date which is 30 Business Days
after Buyer’s receipt of written notice from Originator that it wishes to
terminate the facility evidenced by this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exh. I-4



--------------------------------------------------------------------------------

Exhibit II

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Receivables
Sale Agreement dated as of October 31, 2007, between Beckman Coulter, Inc.
(“Originator”) and Beckman Coulter Finance Company, LLC (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [                    ] of Originator.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [    ] day of
[                    ], 20[__].

 

  

[Name]

 

Exh. II-1



--------------------------------------------------------------------------------

Exhibit III

Form of Subordinated Note

SUBORDINATED NOTE

October 31, 2007

1. Note. FOR VALUE RECEIVED, the undersigned, Beckman Coulter Finance Company,
LLC, a Delaware limited liability company (“SPV”), hereby unconditionally
promises to pay to the order of Beckman Coulter, Inc., a Delaware corporation
(“Originator”), in lawful money of the United States of America and in
immediately available funds, on the date following the Termination Date which is
one year and one day after the date on which (i) the Outstanding Balance of all
Receivables sold under the “Sale Agreement” referred to below has been reduced
to zero and (ii) Originator has paid to Buyer all indemnities, adjustments and
other amounts which may be owed thereunder in connection with the Purchase (the
“Collection Date”), the aggregate unpaid principal sum outstanding of all
Subordinated Loans made from time to time by Originator to SPV pursuant to and
in accordance with the terms of that certain Receivables Sale Agreement dated as
of October 31, 2007 between Originator and SPV (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 1.2 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.

2. Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Prime Rate; provided, however, that if SPV shall default in
the payment of any principal hereof, SPV promises to pay, on demand, interest at
a rate equal to the sum of the Prime Rate plus 2.0% per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on the first Business Day of each month in arrears;
provided, however, that SPV may elect on the date any interest payment is due
hereunder to defer such payment and upon such election the amount of interest
due but unpaid on such date shall constitute principal under this Subordinated
Note. The outstanding principal of any loan made under this Subordinated Note
shall be due and payable on the Collection Date and may be repaid or prepaid at
any time without premium or penalty.

3. Principal Payments. Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

4. Subordination. The indebtedness evidenced by this Subordinated Note is
subordinated to the prior payment in full of all of SPV’s recourse obligations
under that certain Receivables Purchase Agreement dated as of October 31, 2007
by and among SPV, Originator, as Servicer, various “Purchasers” from time to
time party thereto, and JPMorgan Chase Bank, N.A., as the “Administrative Agent”
(as amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”). The subordination provisions contained herein are for the
direct benefit of, and may be enforced by, the Administrative Agent and the
Purchasers and/or any of their respective assignees (collectively, the “Senior
Claimants”) under the Purchase Agreement. Until the date on which

 

Exh. III-1



--------------------------------------------------------------------------------

all “Capital” outstanding under the Purchase Agreement has been repaid in full
and all other obligations of SPV and/or the Servicer thereunder and under the
“Fee Letter” referenced therein (all such obligations, collectively, the “Senior
Claim”) have been indefeasibly paid and satisfied in full, Originator shall not
exercise any remedy under this Subordinated Note or take any action or
proceeding to enforce the same and shall not demand, accelerate, sue for, take,
receive or accept from SPV, directly or indirectly, in cash or other property or
by set-off or any other manner (including, without limitation, from or by way of
collateral) any payment or security of all or any of the indebtedness under this
Subordinated Note or exercise any remedies or take any action or proceeding to
enforce the same; provided, however, that (i) Originator hereby agrees that it
will not institute against SPV any proceeding of the type described in
Section 5.1(d) of the Sale Agreement unless and until the Collection Date has
occurred and (ii) nothing in this paragraph shall restrict SPV from paying, or
Originator from requesting, any payments under this Subordinated Note so long as
SPV is not required under the Purchase Agreement to set aside for the benefit
of, or otherwise pay over to, the funds used for such payments to any of the
Senior Claimants and further provided that the making of such payment would not
otherwise violate the terms and provisions of the Purchase Agreement. Should any
payment, distribution or security or proceeds thereof be received by Originator
in violation of the immediately preceding sentence, Originator agrees that such
payment shall be segregated, received and held in trust for the benefit of, and
deemed to be the property of, and shall be immediately paid over and delivered
to the Administrative Agent for the benefit of the Senior Claimants.

5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of Capital and the Senior Claim
(including “CP Costs” and “Yield” as defined and as accruing under the Purchase
Agreement after the commencement of any such proceeding, whether or not any or
all of such CP Costs or Yield is an allowable claim in any such proceeding)
before Originator is entitled to receive payment on account of this Subordinated
Note, and to that end, any payment or distribution of assets of SPV of any kind
or character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent for
application to, or as collateral for the payment of, the Senior Claim until such
Senior Claim shall have been paid in full and satisfied.

6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Purchasers.

7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT
FULLERTON, CALIFORNIA, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF
THE STATE OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED
NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.

 

Exh. III-2



--------------------------------------------------------------------------------

8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Administrative Agent, and any such attempted transfer shall be void.

 

BECKMAN COULTER FINANCE

COMPANY, LLC

By:       Title:

 

Exh. III-3



--------------------------------------------------------------------------------

Schedule

to

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date  

Amount of

Subordinated

Loan

 

Amount of
Principal

Paid

 

Unpaid

Principal

Balance

  Notation made
by                                                                              
                                                                 

 

Exh. III-4



--------------------------------------------------------------------------------

Schedule A

Chief Executive Office; Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

Chief Executive Office of each Seller Party:

Beckman Coulter Finance Company, LLC

4300 N. Harbor Blvd.

Fullerton, CA 92835

Beckman Coulter, Inc.

4300 N. Harbor Blvd.

Fullerton, CA 92835

Principal Places of Business of each Seller Party:

 

Beckman Coulter Finance Company, LLC:    Chief Executive Office Beckman Coulter,
Inc.:    Chief Executive Office

Locations of Records:

 

Beckman Coulter Finance Company, LLC:    Chief Executive Office Beckman Coulter,
Inc.:    Chief Executive Office, and            200 S. Kraemer Blvd.   
        Brea, CA 92822            11800 S. W. 147th Ave            Miami, Fl
33196-2500            1000 Lake Hazeltine Dr.            Chaska, MN 55318

Federal Employer Identification Number of Each Seller Party:

 

Beckman Coulter Finance Company, LLC:    95-1040600 Beckman Coulter, Inc.:   
95-1040600

 

Sch. A-1



--------------------------------------------------------------------------------

Schedule B

Lock-boxes; Collection Accounts; Collection Banks

 

Original Name on the Lock-

Box Account

  Collection
Account Bank   Lock-Box Number and
Address   Lock-Box Account
Number Beckman Coulter, Inc.   Mellon Bank   Beckman Coulter, Inc.
Dept. CH 10164
Palatine, IL 60055-0164   #140-4460

 

Sch. B-1



--------------------------------------------------------------------------------

Schedule C

Closing List

 

Sch. C-1



--------------------------------------------------------------------------------

Schedule D

Credit and Collection Policy

 

Sch. D-1